M>S-IH
                               ELECTRONIC RECORD




COA#       07-14-00054-CR                        OFFENSE:        1.01


           Amber Rodgers v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: County Criminal Court No. 5


DATE: 07/22/2014                 Publish: NO     TC CASE #:      CR-2013-02785-B




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Amber Rodgers v. The State of Texas          CCA#:             )Z3S-<¥
     APPZt-LrtfW^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:          M
          0*~IUfZ0l?                                  SIGNED:                       PC:_
JUDGE:       [MUlA^fri^                               PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD